DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teicher US 6,102,162 (hereinafter Teicher) in view of Brous US 5,345,379 (hereinafter Brous) and Shoenfeld US 7,728,711 (hereinafter Schoenfeld).
Re Claim 21. (New)
Teicher discloses a vending enclosure system comprising: an enclosure body (Fig.2; 206), the enclosure body having walls forming a product storage vending area for storing a plurality of products (Fig.2); an enclosure door (Fig.2; 210) operatively connected to the enclosure body, such that when the enclosure door is closed to the enclosure body the product storage vending area is isolated, the plurality of products each being available to be selected by a consumer after the door is open; a locking element (Col.9, lines 52-60) being on a first one of the enclosure body and the enclosure door; a locking mechanism (225) mounted to a second one of the enclosure body and the enclosure door and configured to selectively engage the locking element to lock and unlock the enclosure door; the locking mechanism being in a locked position during operation of the vending enclosure, such that the product storage vending area is selectively accessible by presentation of an unlock signal; an access control system comprising a plurality of controllers for selectively locking and unlocking the vending enclosure, wherein the plurality of controllers comprises a first controller (1212; Fig.12) operatively connected to a second controller (320; Fig.3), wherein the first controller comprises a first microcomputer (Schoenfeld) and the second controller comprises a second microcomputer (Schoenfeld); an electronic interface (334, control system; col.12, lines 5-15) adapted to selectively signal the first controller to unlock the locking mechanism to make the plurality of products accessible by the consumer; and the second controller comprising a patron payment device (209,1204) configured to communicate patron payment information.  
Teicher does not teach there being a payment controller for detecting payment which in
response, provides a control signal to communicate with a lock controller to unlock the
enclosure door; wherein the payment controller and lock controller are operatively connected;
and wherein the payment controller is also operatively connected to and is configured to
communicate with a local or wide area network for controlling the lock mechanism; the
payment controller comprising a first microcomputer, and the lock controller comprising a
second microcomputer. Brous teaches there being a payment controller (Figure 2; 120 is a
payment/authorization from payment control system) for detecting payment which in response,
provides a control signal to communicate with a lock controller to unlock the enclosure door;
wherein the payment controller and lock controller are operatively connected (Column 6; lines
43-61 discuss the control system 120 sending a signal to the internal control system of the
washing/drying machine to initiate an action in the machine; which when applied to Teicher
would mean the first authorization control system sending a signal to a secondary control
system to unlock the lock); and wherein the payment controller is also operatively connected to
and is configured to communicate with a local or wide area network for controlling the lock mechanism (Abstract; communications network). It would have been obvious to one of ordinary
skill in the art at the time of invention to modify the one controller of Teicher to be two
separate controllers as in Brous in order to isolate issues, which would save money on
replacement and repair operations, as well as to reduce the strain on the first controller.
Shoenfeld teaches the first controller comprising a first microcomputer; and the second
controller comprising a second microcomputer (Figure 1; 26 left and right). It would have been
obvious to one of ordinary skill in the art at the time of invention to modify the controllers of
Teicher and Brous to be two microcomputers as in Shoenfeld because to do so would simply be
substituting one known controller means for another known controller means and inasmuch as
the references disclose these elements as art recognized equivalents, it would have been
obvious to one of ordinary skill in the exercise art to substitute one for the other. Inre Fout,
675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Re Claim 22.
Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system in accordance with claim 21, further comprising a manual release actuator (key sensor, col.7, lines 20-30, Teicher) in the product storage vending area of the enclosure body for manually actuating the locking mechanism to unlock the enclosure door.  
Re Claim 23.
Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system in accordance with claim 21, wherein at least one of the first controller and the second controller and the electronic interface is adapted to communicate a parameter of the vending enclosure over a wide area network (Brous as discussed above with respect to claim 21).  
Re Claim 24. 
Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 21, wherein at least one of the first controller and the second controller and the electronic interface is adapted to provide the unlock signal upon execution of a payment credential (Brous as discussed above with respect to claim 21).  
Re Claim 25.
Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 21, wherein at least one of the first controller and the second controller and the electronic interface is adapted to execute a payment credential authorization (Brous as discussed above with respect to claim 21).  
Re Claim 26. 
Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 21, wherein at least one of the first controller and the second controller and the electronic interface is adapted to execute a payment credential payment (209,1204,1206 Teicher; also Brous).  
Re Claim 27. 
Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 21, wherein at least one of the first controller and the second controller and the electronic interface is adapted to select (Fig.8) a product to be purchased.  
Re Claim 28.
Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 21, wherein at least one of the first controller and the second controller and the electronic interface is adapted to identify (Fig.6-8) a product to be purchased. 
Re Claim 29.
Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 27, wherein at least one of the first controller and the second controller and the electronic interface is adapted to communicate information about the product selected over a wide area network (Brous).  
Re Claim 30. 
Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 28, wherein at least one of the first controller and the second controller and the electronic interface is adapted to communicate information about the product identified over a wide area network (Brous).  
Re Claim 31.
Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 25, wherein at least one of the first controller and the second controller and the electronic interface is adapted to communicate information regarding the payment credential authorization over a wide area network (Brous).  
Re Claim 32. 
Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 26, wherein at least one of the first controller and the second controller and the electronic interface is adapted to communicate information regarding the payment credential payment over a wide area network (Brous).  
Re Claim 33. 
Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 21, comprising a sensor (Schoenfeld; para [0030] discloses wireless unlocking means which conventionally requires a sensor or receiver to receive the transmitted signal from the wireless device) operatively connected to one of the first controller and the second controller, the sensor configured to detect a wireless signal (Brous), wherein the wireless signal being associated with selectively unlocking the enclosure.  

Re Claim 34.
As discussed above with respect to claims 21-32, Teicher as modified by Brous and Schoenfeld discloses a vending enclosure system comprising: an enclosure body, the enclosure body having walls forming a product storage vending area for storing a plurality of products; an enclosure door operatively connected to the enclosure body, such that when the enclosure door is closed to the enclosure body the product storage vending area is isolated, the plurality of products each being available to be selected by a consumer after the door is open; a locking element being on a first one of the enclosure body and the enclosure door; a locking mechanism mounted to a second one of the enclosure body and the enclosure door and configured to selectively engage the locking element to lock and unlock the enclosure door; the locking mechanism being in a locked position during operation of the vending enclosure, such that the product storage vending area is selectively accessible by presentation of an unlock signal; an access control system comprising a plurality of controllers for selectively locking and unlocking the vending enclosure, wherein the plurality of controllers comprises a first controller operatively connected to a second controller, wherein the first controller comprises a first microcomputer and the second controller comprises a second microcomputer; an electronic interface adapted to selectively signal the first controller to unlock the locking mechanism to make the plurality products accessible by the consumer; and the second controllers connected to one of a local area and a wide area network (Brous) for communicating patron identification information.  
Re Claim 35.
As discussed above with respect to claim 22, Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system in accordance with claim 34, further comprising a manual release actuator in the product storage vending area of the enclosure body for manually actuating the locking mechanism to unlock the enclosure door.  
Re Claim 36. 
As discussed above with respect to claim 23, Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system in accordance with claim 34, wherein at least one of the first controller and the second controller and the electronic interface is adapted to communicate a parameter of the vending enclosure over a wide area network (Brous).  
Re Claim 37. 
As discussed above with respect to claim 24, Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 34, wherein at least one of the first controller and the second controller and the electronic interface is adapted to provide the unlock signal upon execution of a payment credential.  
Re Claim 38.
As discussed above with respect to claim 25, Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 34, wherein at least one of the first controller and the second controller and the electronic interface is adapted to execute a payment credential authorization.  
Re Claim 39.
As discussed above with respect to claim 26, Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 34, wherein at least one of the first controller and the second controller and the electronic interface is adapted to execute a payment credential payment.  
Re Claim 40. 
As discussed above with respect to claim 27, Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 34, wherein at least one of the first controller and the second controller and the electronic interlace is adapted to select a product to be purchased.  
Re Claim 41.
As discussed above with respect to claim 28, Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 34, wherein at least one of the first controller and the second controller and the electronic interface is adapted to identify a product to be purchased.  
Re Claim 42.
As discussed above with respect to claim 33, Teicher as modified by Brous and Schoenfeld discloses the vending enclosure system of claim 34, comprising a sensor operatively connected to one of the first controller and the second controller, the sensor configured to detect a wireless signal, wherein the wireless signal being associated with selectively unlocking the enclosure.  

Re Claim 43. 
As discussed above, Teicher as modified by Brous and Schoenfeld discloses an enclosure access control system for locking an enclosure having an enclosure body and an enclosure door which define a product storage area, the product storage area capable of storing a plurality of products, the plurality of products each being available to be selected by consumers after the door is unlocked and when the door is open, the system comprising: a locking element being on a first one of the enclosure body and the enclosure door; a locking mechanism mounted to a second one of the enclosure body and the enclosure door, and configured to selectively engage the locking element to lock and unlock the enclosure door to the enclosure body; a first controller comprising a patron payment device, the patron payment device comprising a first microcomputer configured to communicate patron payment information: and a second controller comprising a second microcomputer operatively connected to the locking mechanism, the locking mechanism being normally in a locked condition and selectively unlocked by the second controller allowing the plurality of products to be selectable by a patron; and wherein the first controller and the second controller are operatively connected.  
Re Claim 44.
As discussed above, Teicher as modified by Brous and Schoenfeld discloses the enclosure access control system of claim 43, wherein at least one of the first controller and the second controller is adapted to execute a payment or a payment authorization.  
Re Claim 45.
As discussed above, Teicher as modified by Brous and Schoenfeld discloses the enclosure access control system in accordance with claim 43, wherein at least one of the first controller and the second controller is adapted to communicate a parameter of the vending enclosure over a wide area network.  
Re Claim 46.
As discussed above, Teicher as modified by Brous and Schoenfeld discloses the enclosure access control system of claim 43, wherein at least one of the first controller and the second controller is adapted. to provide the unlock signal upon execution of a payment credential.  
Re Claim 47. 
As discussed above, Teicher as modified by Brous and Schoenfeld discloses the enclosure access control system of claim 43, wherein at least one of the first controller and the second controller is adapted to identify a product to be purchased.  
Re Claim 48.
As discussed above with respect to claim 33, Teicher as modified by Brous and Schoenfeld discloses the enclosure access control system of claim 43, comprising a sensor operatively connected to one of the first controller and the second controller, the sensor configured to detect a wireless signal, wherein the wireless signal being associated with selectively unlocking the enclosure.  

Re Claim 49.
As discussed above, Teicher as modified by Brous and Schoenfeld discloses an enclosure access control system for locking an enclosure having an enclosure body and an enclosure door which define a product storage area, the product storage area capable of storing a plurality of products, the plurality of products each being available to be selected by consumers after the door is unlocked and when the door is open, the system comprising; a locking element being on a first one of the enclosure body and the enclosure door; a locking mechanism mounted to a second one of the enclosure body and the enclosure door, and configured to selectively engage the locking element to lock and unlock the enclosure door to the enclosure body; a first controller comprising a first microcomputer operatively connected to one of a local area and a wide area network for communicating a patron identification information; a second controller comprising a second microcomputer operatively connected to the locking mechanism, the locking mechanism being normally in a locked condition and selectively unlocked by the second controller allowing the plurality of products to be selectable by a patron; and, wherein the first controller and the second controller are operatively connected.  
Re Claim 50.
As discussed above, Teicher as modified by Brous and Schoenfeld discloses the enclosure access control system. of claim 49, wherein at least one of the first controller and the second controller is adapted to execute a payment or a payment authorization.
Re Claim 51.
As discussed above, Teicher as modified by Brous and Schoenfeld discloses the enclosure access control system in accordance with claim 49, wherein at least one of the first controller and the second controller is adapted to communicate a parameter of the vending enclosure over a wide area network,  
Re Claim 52. 
As discussed above, Teicher as modified by Brous and Schoenfeld discloses the enclosure access control system of claim 49, wherein at least one of the first controller and the second controller is adapted to provide the unlock signal upon execution of a payment credential.  
Re Claim 53.
As discussed above, Teicher as modified by Brous and Schoenfeld discloses the enclosure access control system of claim 49, wherein at least one of the first controller and the second controller is adapted to identify a product to be purchased  

Re Claim 54. 
As discussed above with respect to claim 33, Teicher as modified by Brous and Schoenfeld discloses the enclosure access control system of claim 49, comprising a sensor operatively connected to one of the first controller and the second controller, the sensor configured to detect a wireless signal, wherein the wireless signal being associated with selectively unlocking the enclosure.  
Re Claim 55. 
As discussed above with respect to claim 33, Teicher as modified by Brous and Schoenfeld discloses a lock system for a vending enclosure storing one or more products, the locking system comprising: a locking element being on a first one of an enclosure body and an enclosure door; a locking mechanism mounted to a second one of the enclosure body and the enclosure door, and configured to selectively engage the locking element to lock and unlock the enclosure door to the enclosure body; a first controller comprising a patron payment device, the patron payment device comprising a first microcomputer configured to communicate patron payment information; and a second controller comprising a second microcomputer operatively connected to the locking mechanism, the locking mechanism being normally in a locked condition and selectively unlocked by the second controller allowing the one or more products to be selectable by a patron; a sensor operatively connected to one of the first controller and the second controller. the sensor configured to detect a wireless signal, wherein the wireless signal being associated with selectively unlocking the enclosure, and wherein the first controller and the second controller are operatively connected.  
Re Claim 56.
As discussed above with respect to claim 33, Teicher as modified by Brous and Schoenfeld discloses a locking system for a vending enclosure storing one or products, the locking system comprising: a locking element being on a first one of the enclosure body and the enclosure door; a locking mechanism mounted to a second one of the enclosure body and the enclosure door, and configured to selectively engage the locking, element to lock and unlock the enclosure door to the enclosure body; a first controller comprising a first microcomputer operatively connected to one of a local area and a wide area network for communicating a patron identification information, a second controller comprising a second microcomputer operatively connected to the locking mechanism, the locking mechanism being normally in a locked condition and selectively unlocked by the second controller allowing the one or more products to be selectable by a patron; a sensor operatively connected to one of the first controller and the second controller, the sensor configured to detect a wireless signal, wherein the wireless signal being associated with selectively unlocking the enclosure, and, wherein the first controller and the second controller are operatively connected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675